Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 1 of 23 PageID #: 27748



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   INTELLECTUAL VENTURES II LLC,             §
                                             §
              Plaintiff,                     §
                                             §
   v.                                        §
   SPRINT SPECTRUM L.P., NEXTEL              §    Civil Action No. 2:17-cv-662-JRG-
   OPERATIONS, INC., ERICSSON INC.,          §    RSP
   TELEFONAKTIEBOLAGET LM ERICSSON,          §
   and ALCATEL-LUCENT USA INC.,              §    LEAD
                                             §
              Defendants.                    §    JURY TRIAL DEMANDED
                                             §
   T-MOBILE USA, INC., T-MOBILE US, INC.,    §    Civil Action No. 2:17-cv-661-JRG-
   ERICSSON INC., and                        §    RSP
   TELEFONAKTIEBOLAGET LM ERICSSON,          §
                                             §    JURY TRIAL DEMANDED
              Defendants,                    §
                                             §
        v.                                   §
                                             §
   NOKIA OF AMERICA CORPORATION,             §
                                             §
              Intervenor.


                  INTELLECTUAL VENTURES II LLC’S OPPOSITION
                      TO DEFENDANTS’ MOTIONS IN LIMINE
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 2 of 23 PageID #: 27749


                                                   TABLE OF CONTENTS

                                                                                                                                          Page


   1.    Defs.’ MILs #2 and #3: Defendants’ overbroad motions would bar IV’s expert
         Mr. Bratic’s proper reliance on the IV-     license. .................................................... 1
   2.    Defs.’ MIL #4: IV may permissibly reference Defendants’ own marketing
         slogans................................................................................................................................ 2
   3.    Defs.’ MIL #5: IV should be permitted to make comparisons for purposes of
         efficient presentation. ......................................................................................................... 3
   4.    Defs.’ MIL #6: Defendants’ references to “dollars” and “similar revenue claims”
         are unacceptably vague. ..................................................................................................... 4
   5.    Defs.’ MIL #7: Evidence regarding the parties’ negotiations is relevant to IV’s
         counterclaim defenses. ....................................................................................................... 4
   6.    Defs. MIL #8: IV’s business agreements with                              are admissible, relevant, and
         not unfairly prejudicial. ...................................................................................................... 5
   7.    Defs.' MIL #9: IV’s damages expert Mr. Bratic properly relies on IV’s licenses
         with                           . .................................................................................. 6
   8.    Defs.’ MIL #10: The cost of spectrum is not unduly prejudicial...................................... 6
   9.    Defs.’ MIL #11: IV does not intend to raise the outcome or judgments of the -577
         litigation. ............................................................................................................................ 8
   10.   Defs.’ MIL #12: References to Ericsson’s other litigations involving FRAND
         patents are relevant to IV’s affirmative damages claims and defenses to
         Defendants’ counterclaims................................................................................................. 8
   11.   Defs.’ MIL #13: IV’s expert properly relies on Defendants’ prior litigations................... 9
   12.   Defs.’ MIL #14: The merger between Sprint and T-Mobile is relevant to IV’s
         counterclaim defenses. ..................................................................................................... 10
   13.   Defs.’ MIL #15: Defendants’ proposal regarding IPRs is prejudicial and not
         feasible. ............................................................................................................................ 10
   14.   Defs.’ MIL #16: IV may impeach Defendants’ experts with other experts’
         opinions. ........................................................................................................................... 11
   15.   Defs.’ MIL #17: Defendants’ authorities do not support exclusion of all evidence
         regarding retained experts. ............................................................................................... 12
   16.   Defs.’ MIL #18: IV may voir dire potential jurors regarding their views of the
         U.S. legal system.............................................................................................................. 13
   17.   Defs. MIL #19: Indemnification is relevant to bias and motive. ..................................... 13
   18.   Defs.’ MIL #20: Defendants seek to selectively bar presentation of evidence
         relating to costs and attorneys’ fees so as to prejudice IV. .............................................. 14



                                                                      -i-
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 3 of 23 PageID #: 27750




                                                     TABLE OF AUTHORITIES

   CASES

   Amstar Corp. v. Envirotech Corp.,
     730 F.2d 1476 (Fed. Cir. 1984)..................................................................................................3

   Amster v. River Capital Int’l Group, LLC,
     No. 00 Civ. 9708 (DCDF), 2002 WL 2031614, at *1 (S.D.N.Y. Sept. 4, 2002) ....................14

   Bryan v. John Bean Div. of FMC Corp.,
      566 F.2d 541 (5th Cir. 1978) ...................................................................................................12

   Cioffi v. Google, Inc.,
      No. 2:13-cv-103-JRG-RSP, ECF No. 237, 69:22-70:4 (E.D. Tex. Jan. 26,
      2017) ..........................................................................................................................................7

   DataTreasury Corp. v. Wells Fargo & Co.
      No. 2:06-CV-72 DF, 2010 WL 11538713 (E.D. Tex. Feb. 26, 2010) .....................................12

   DataTreasury Corp. v. Wells Fargo & Co.,
      2:06-cv-72-DF, 2010 U.S. Dist. LEXIS 25291 (E.D. Tex. Mar. 4, 2010).................................5

   i4i Ltd. P’ship v. Microsoft Corp.,
       598 F.3d 831, 856 (Fed. Cir. 2010)............................................................................................6

   In re Testosterone Replacement Therapy Prods. Liab. Litig. Coordinated Pretrial
       Proceedings,
       No. 14 C 1748, 2018 WL 2095701, at *6 (N.D. Ill. May 5, 2018)..........................................12

   Kansas City S. Ry. Co. v. Nichols Construction Co., LLC,
      Nos. 05-1182 c/w et al., 2008 WL 11351313 (E.D. La. Oct. 1, 2008) ...................................14

   Mattel, Inc. v. MGA Entm’t,
      No. CV 04-9049, 2011 U.S. Dist. LEXIS 161179 (C.D. Cal. Jan. 17, 2011)..........................13

   Polythane Sys., Inc. v. Marina Ventures Int'l, Ltd.,
      993 F.2d 1201 (5th Cir. 1993) .................................................................................................12

   Prism Techs. LLC v. AT&T Mobility, LLC,
       No. 8:12cv126, ECF No. 229, at 16 (D. Neb. Sept. 22, 2014) ..................................................7

   Whitserve, LLC v. Comp. Packages, Inc.,
      694 F.3d 10 (Fed. Cir. 2012)......................................................................................................6




                                                                            1
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 4 of 23 PageID #: 27751



      1.      Defs.’ MILs #2 and #3: Defendants’ overbroad motions would bar IV’s expert
              Mr. Bratic’s proper reliance on the IV-      license.

           With respect to their in limine motion No. 2, Defendants correctly state that “IV oppose[s]

   this motion only to the extent that it excludes certain testimony from IV employee Richard Harris’s

   deposition . . . and paragraph 168 from [IV’s damages expert] Mr. Bratic’s report.” (Br. at 2.)

   Defendants now acknowledge that Mr. Harris’s testimony is admissible (subject to hearsay

   objections not at issue in this motion) but challenge Mr. Bratic’s reliance thereon. See id.

   Specifically, Defendants object that the subject paragraph of Mr. Bratic’s report



                    Id. But Defendants’ identification of this alleged “impl[ication]” is not supported

   by the text of Mr. Bratic’s report:




                    was properly entitled to enter a license with IV based on evaluating potential

   litigation risks; Mr. Harris is properly entitled to convey his understanding of the

   negotiations to Mr. Bratic; and Mr. Bratic is properly entitled to rely on that understanding for his

   opinions regarding the comparability of the IV-           license to the hypothetical negotiation in




                                                     1
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 5 of 23 PageID #: 27752



   this case. Mr. Bratic will not otherwise testify in any way regarding a relationship between the

   IV-            license and IV’s infringement claims here.

              IV opposes Defendants’ motion in limine No. 3 for the same reasons: Defendants contend

   that this motion would bar paragraph 168 of Mr. Bratic’s report, but as discussed immediately

   above, that paragraph simply represents Mr. Bratic’s proper reliance on Mr. Harris’s understanding

   of the IV-           negotiations. Also as above, Mr. Bratic will not state or imply that         ’s

   license solely covers the patents asserted by IV in this case.

         2.      Defs.’ MIL #4: IV may permissibly reference Defendants’ own marketing
                 slogans.

              As demonstrated by IV’s motion in limine No. 6, IV agrees with Defendants that the Court

   should exclude pejorative references to the IV or NPE business model. However, there is no

   equivalence between the use of clearly pejorative terms to describe IV, such as “patent troll,” with

   the use of T-Mobile’s own affirmatively-adopted, trademarked marketing slogan. IV’s reference

   to T-Mobile as the “Un-Carrier” directly quoted T-Mobile’s own presentation pre-admitted as an

   exhibit. See D.I. 426 Ex. 7 at 30:12-31:24; Ex. 10 at TMO-CV577-01075411

                                                         . Despite Defendants’ claims that reference to

   T-Mobile’s business model unfairly prejudiced T-Mobile, Defendants never objected to IV’s use

   of this term during the -577 trial, nor to IV’s use of this and similar documents. In essence,

   Defendants argue that a negative connotation arises from use of a marketing slogan that T-Mobile

   itself created and actively uses. The court should reject this argument, as well as any attempt by

   Defendants to analogize T-Mobile’s marketing slogan with clearly pejorative terms like “patent

   troll.”




                                                     2
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 6 of 23 PageID #: 27753



      3.      Defs.’ MIL #5: IV should be permitted to make comparisons for purposes of
              efficient presentation.

           IV has no intention of making broad stroke comparisons between different company’s

   products (i.e., Ericsson and Nokia base stations) to prove infringement. The language as drafted,

   however, is overbroad and will prevent IV from introducing pointed testimony that is pertinent to

   the issue of infringement.



                                                While Ericsson and Nokia implement the standards

   differently, the standards require all base stations to perform certain identical functions. IV seeks

   introduction of evidence pertinent to the operation of these limited identical or substantially similar

   operations of accused products from two of the defendants. IV has no intention of comparing any

   products other than those accused in this case.

           Defendants cite to Amstar Corp. v. Envirotech Corp. for their proposition that a comparison

   between commercial products is “irrelevant.” 730 F.2d 1476 (Fed. Cir. 1984). In that case,

   however, the district court improperly found non-infringement by comparing defendant’s product

   with plaintiff’s commercial embodiment as opposed to the asserted claims. Id. at 1481-1482.

   Unlike in Amstar, IV does not intend to make broad comparisons between the accused base stations

   and plaintiff’s own products for the purposes of proving infringement. Instead, IV will show

   infringement by comparing Defendants’ products with each element of the asserted claims. For

   purposes of efficiency, and where appropriate, IV will proffer evidence that Defendants’ products

   operate similarly by complying with the same industry-wide standards.

           Moreover, as the cases currently stand, there will be two trials, i.e., a -661 trial and a -662

   trial. In both cases, Ericsson and Nokia will be tried together, and IV will present evidence of both




                                                     3
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 7 of 23 PageID #: 27754



   products’ infringement in the same trial. It is inefficient and prejudicial to exclude evidence of

   identical functionality where the standard requires conformance across the industry.

      4.      Defs.’ MIL #6: Defendants’ references to “dollars” and “similar revenue claims”
              are unacceptably vague.

           The parties have reached an agreement in principle regarding this motion, but have not

   reduced it to final form. IV here preserves its objections that Defendants’ references to “dollars”

   and “similar revenue claims” are too vague to effectively implement at trial.

      5.      Defs.’ MIL #7: Evidence regarding the parties’ negotiations is relevant to IV’s
              counterclaim defenses.

           As detailed in IV’s own affirmative motion in limine No. 12 (D.I. 427 at 11-12), IV

   acknowledges and agrees with the general principle that evidence of the parties’ prior dealings

   regarding the asserted patents should not be before the jury—as indeed the Court ordered in

   connection with the prior -577 litigation. See 17-cv-00577-JRG, D.I. 294 (E.D. Tex. Jan. 8, 2019)

   at 4. But the situation here is complicated by Defendants’ counterclaims, resolution of which

   requires an inquiry into the parties’ extensive history of license negotiations. See, e.g., D.I. 309 at

   3-6, 13-14. (IV’s summary judgment motion regarding Defendants’ counterclaims). It is precisely

   for this reason that IV has moved to bifurcate Defendants’ FRAND-related counterclaims and

   defenses, so as not to risk improper jury confusion.

           Defendants otherwise attempt to rely on IV’s interrogatory responses directed to the narrow

   issue of the Defendants’ pre-suit notice of the specific patents-in-suit. Br. at 5-6. But the broad

   language of Defendants’ motion could, if granted, have the prejudicial effect of precluding IV from

   introducing evidence relevant to IV’s counterclaim defenses. Accordingly, to the extent this

   motion is to apply to a proceeding involving Defendants’ counterclaims—either bifurcated or

   not—it should be denied.




                                                     4
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 8 of 23 PageID #: 27755



      6.      Defs. MIL #8: IV’s business agreements with                are admissible, relevant, and
              not unfairly prejudicial.

           IV’s licenses with        are admissible. Defendants incorrectly argue they are not relevant

   merely because they do not figure into Mr. Bratic’s royalty rate. But a license does not have to be

   a direct input into a royalty-rate calculation to be relevant. The        license factors directly into

   Mr. Bratic’s royalty base calculation for the ‘641 patent, which Defendants acknowledge.

   Specifically, because         has a license to the ’641 patent, Mr. Bratic reduces the royalty base

   for that patent to account for the

           . As in the trial against T-Mobile and Ericsson in February, Mr. Bratic is entitled to explain

   his royalty base calculation, including the fact of           license. See, e.g., 17-cv-577 2/5/2019

   PM Tr. 173:21-174:22. This is not prejudicial, as demonstrated by the fact that the Defendants did

   not object either at trial or by motion to Mr. Bratic’s explanation at trial in February.

           Beyond that, the          license to the ’641 is relevant to secondary considerations, as

   opined by IV’s validity expert Dr. Chrissan. Ex. 13; DataTreasury Corp. v. Wells Fargo & Co.,

   2:06-cv-72-DF, 2010 U.S. Dist. LEXIS 25291, at *19-20 (E.D. Tex. Mar. 4, 2010) (denying

   defendant’s limine seeking to exclude settlement licenses because they are admissible “for

   essentially all purposes” including damages and secondary considerations of non-obviousness).

   And IV’s business agreements with            are relevant to introduce IV to the jury, as was done in

   the trial against T-Mobile and Ericsson in February of this year, again, without any objection or

   claim of prejudice. See 17-cv-577 2/4/2019 PM Tr. 164:21-165:5.

           Defendants’ claims of jury confusion underestimate the jury’s ability to follow the Court’s

   instructions. Licenses to others in the industry are routinely admitted at trial without the jury being

   confused about its required infringement analysis, which they will be clearly instructed is to be a

   claim-by-claim, element-by-element consideration. Further, any concerns about unfair prejudice



                                                     5
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 9 of 23 PageID #: 27756



   or jury confusion can be readily dealt with through argument, jury instructions, cross-examination,

   and Defendants’ own presentation of counter-evidence. Whitserve, LLC v. Comp. Packages, Inc.,

   694 F.3d 10, 29 (Fed. Cir. 2012) (“Instead, ‘vigorous cross-examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional and appropriate means

   of attacking shaky but admissible evidence.’” (quoting i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d

   831, 856 (Fed. Cir. 2010))). Accordingly, Defendants’ motion on this point should be denied.

       7.      Defs.’ MIL #9: IV’s damages expert Mr. Bratic properly relies on IV’s licenses
               with                            .

            Defendants improperly seek to accomplish via a motion in limine what should properly be

   (and in fact, is) the subject of a Daubert motion. IV’s damages expert Mr. Bratic relies extensively

   on IV’s license agreements with                                    . See Ex. 14 at ¶¶ 147-169, 177.

   Defendants have lodged their objections regarding Mr. Bratic’s reliance on the

   licenses in their Daubert motion directed to Mr. Bratic’s opinions. To the extent that the Court

   denies Defendants’ Daubert challenge, the same result should apply with respect to this motion.

            In addition, Defendants’ motion does not explain how the relief they request is to comport

   with their own damages experts’ methodologies, which requires consideration of IV’s licenses

   with at least        . See, e.g., Ex. 18.1

       8.      Defs.’ MIL #10: The cost of spectrum is not unduly prejudicial.

            IV should be permitted to inform the jury of the barriers to entry and significant costs faced

   by those in Defendants’ industry. It is relevant context for the jury to know and understand

   Defendants’ business and how important spectral efficiency is. Defendants do not deny, nor can

   they, that IV’s technical expert, Dr. Doug Chrissan, and IV’s damages expert, Mr. Walt Bratic,


   1




                                                      6
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 10 of 23 PageID #:
                                  27757


 discuss spectrum at length in their reports, including its direct impact on a network’s capacity, its

 high cost, the resulting critical need for efficient use of spectrum, and the way that the patents-in-

 suit allow for more efficient use of a limited and very expensive resource. See, e.g., Ex. 14, Bratic

 TMO Report ¶ 69-70; Ex.15, Bratic Sprint Report ¶¶ 74-75; Ex. 11, Chrissan TMO/Ericsson

 Report ¶¶ 41, 61-65, 99.

        There is nothing unduly prejudicial about the actual cost of spectrum, which, because of

 its magnitude, renders spectral efficiency an enormously important issue for Defendants. Generic

 references to “expensive” or other terms of relevance do not convey the true weight behind what

 makes efficient use of spectrum a key issue for carriers.

        Defendants now claim that identifying the actual costs of spectrum prejudiced them in the

 -577 case and would do so again here. But notably, Defendants did not object in the -577 case,

 did not complain about it at any point during the trial (through either a timely or even untimely

 objection), nor are they seeking a new trial based on IV’s evidence and argument about spectrum

 savings. Were it as prejudicial as Defendants claim, certainly they would be complaining about

 its impact in the -577 case. And Defendants also did not challenge Mr. Bratic’s detailed discussion

 in this case of the importance of spectrum to carriers, the high costs carriers face to acquire

 spectrum, the critical need for efficient use of spectrum, and that the patents-in-suit provides for

 this more efficient use of spectrum.2 Accordingly, Defendants’ motion should be denied.




 2
  Defendants’ cite to a limine that was granted based on the plaintiff’s agreement at the pretrial
 conference, see Cioffi v. Google, Inc., No. 2:13-cv-103-JRG-RSP, ECF No. 237, 69:22-70:4
 (E.D. Tex. Jan. 26, 2017), and an out-of-district case in which a damages expert’s methodology
 improperly linked cost savings to revenue as part of a direct input into the damages calculation,
 which has nothing to do with IV’s use of the cost of spectrum here. See Prism Techs. LLC v.
 AT&T Mobility, LLC, No. 8:12cv126, ECF No. 229, at 16 (D. Neb. Sept. 22, 2014).



                                                   7
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 11 of 23 PageID #:
                                  27758


    9.       Defs.’ MIL #11: IV does not intend to raise the outcome or judgments of the -577
             litigation.

          Should the Court grant IV’s motion to bifurcate, IV does not intend to discuss or raise the

 outcome or judgments of the -577 litigation in connection with its infringement case. Of course,

 to the extent a witness, expert, T-Mobile, or Ericsson take contrary positions in these trials, IV

 should be permitted to use positions taken and statements to the extent otherwise permissible under

 the Federal Rules.

          However, should Defendants’ FRAND counterclaims be tried to the jury, the judgment of

 the -577 case is relevant. As part of fully responding to Defendants’ counterclaims, IV would need

 to introduce evidence of the parties’ negotiation histories,



                             . The $43 million judgment against the -577 defendants on only three

 patents from IV’s portfolio may be relevant to demonstrate that IV’s offers were FRAND-

 compliant. Comparing Defendants’ offers during the negotiations to the judgment on only three

 patents further shows Defendants’ lack of interest in actually taking a license.

    10.      Defs.’ MIL #12: References to Ericsson’s other litigations involving FRAND
             patents are relevant to IV’s affirmative damages claims and defenses to
             Defendants’ counterclaims.

          As detailed above in its opposition to Defendants’ motion in limine No. 13, the Court found

 in the -577 litigation that IV’s damages expert Mr. Bratic may properly rely on evidence relating

 to Ericsson’s affirmative licensing practices, as detailed in the record of Ericsson’s prior

 affirmative litigations. However, consistent with the Court’s order and IV’s practice in the -577

 litigation, IV will not display to the jury information that would identify those Ericsson’s licensing-

 related statements as having been made in the context of a prior litigation.




                                                   8
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 12 of 23 PageID #:
                                  27759




                               No. 6:10-CV-473, 2013 WL 4046225, at *16 (E.D. Tex. Aug. 6,

 2013), aff’d in part, vacated in part, rev’d in part on other grounds, 773 F.3d 1201 (Fed. Cir.

 2014). Ericsson cannot both accuse IV of having breached contractual obligations, and at the

 same time preclude IV from submitting evidence showing Ericsson’s own interpretation of

 proper performance of similar contractual obligations. Defendants’ motion should be denied.

     11.      Defs.’ MIL #13: IV’s expert properly relies on Defendants’ prior litigations.

           Defendants’ reference to the Court’s ruling on this issue in the -577 completely ignores

 that the Court did allow IV to reference Ericsson witness statements from prior cases. See D.I.

 426 Ex. 10, 2/1/19 Pretrial Tr. at 43:177-44:8 (“I see no reason why Mr. Bratic can’t use these

 limited number of paragraphs as a demonstrative if he needs to. He certainly can testify about

 what he’s relied on…To the extent there are […] relevant portions references in Mr. Bratic’s report

 and he wants to use those portions as a demonstrative when he testifies, he certainly can do that.”).

 IV should similarly be allowed to reference these documents here, as documents relied upon by

 Mr. Bratic in the formation of his opinions, and to the extent that this motion in limine would

 prevent IV from referring to those documents it should be denied.

           Further, IV should be allowed to reference material relied upon by Mr. Bratic relating to

 the fact that

                                     . See Ex. 16, Expert Report of Walter Bratic, ¶ 356. Like the


                                                   9
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 13 of 23 PageID #:
                                  27760


 Ericsson witness statements referred to above, this material is used in the formation of Mr. Bratic’s

 opinions, and is therefore proper for use as a demonstrative during Mr. Bratic’s testimony at trial.

 Defendants’ attempts to forbid IV from referencing any of this material would prevent Mr. Bratic

 from explaining the full basis of his opinions.

    12.      Defs.’ MIL #14: The merger between Sprint and T-Mobile is relevant to IV’s
             counterclaim defenses.

          Each of Defendants’ three arguments in support of this motion is incorrect. First, the fact

 that a merger has not been consummated does not preclude IV’s reference to a pending merger

 between the parties. Second, should the Court grant IV’s Motion to Bifurcate Defendants’

 FRAND Counterclaims and Defenses (D.I. 358), IV may wish to reference the merger between

 Sprint and T-Mobile in a combined proceeding, as the merger is relevant to IV’s negotiation

 strategy as to T-Mobile and Sprint, and thus would properly be discussed in front of the jury.

 Finally, Defendants argue there is a danger of unfair prejudice, jury confusion, and waste of time

 if IV is allowed to reference the merger between Sprint and T-Mobile. But Defendants identify

 no reason for or source of any prejudice, confusion, or waste. The concept of corporate merger is

 not a foreign one to jurors, and IV can easily explain why and how it took that publicly-announced,

 pending merger into account when devising its negotiation strategy.

    13.      Defs.’ MIL #15: Defendants’ proposal regarding IPRs is prejudicial and not
             feasible.

          Defendants are correct that references to post-grant filing at the PTO including IPRs should

 be excluded as irrelevant and prejudicial. Defendants’ citations also confirm that this Court

 routinely excludes parties from making any reference to IPRs. See Br. at 12; see also IV’s MIL

 #1. But IV disagrees with Defendants’ request for an unworkable carve-out to discuss the costs

 and fees of IPRs. First, since IPRs are optional by nature, Defendants have not shown that IPRs

 bear any relevance to Defendants’ counterclaim damages in this case. Second, any introduction


                                                   10
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 14 of 23 PageID #:
                                  27761


 of IPRs by Defendants would be highly prejudicial to IV. To substantively defend itself against

 the costs and fees of IPRs, IV would be forced to prejudice itself by explaining the fact that some

 IPRs were instituted and that the PTO is reconsidering some of the claims. IV’s only other option

 would be to not fully defend itself by not explaining the details of the IPRs including: 1) that IPRs

 are optional, and 2) that the PTO denied institution on at least some of the petitions. This court

 should not permit Defendants to put IV in such a position. Defendants are free to pursue these

 theories in a bifurcated trial limited to Defendants’ counterclaims (and related defenses), but this

 Court should not allow Defendants to oppose bifurcation while simultaneously insisting that they

 must be allowed to introduce prejudicial evidence.

          Defendants’ alleged cure of allowing IV to cross-examine Defendants’ witnesses regarding

 the IPRs does not alleviate any of the prejudice to IV discussed above. Br. at 12-13. Moreover,

 Defendants make no effort to explain the bounds of this counter carve-out for IV. Defendants’

 briefing merely describes the carve-out as including “sufficient context,” without any explanation

 of what that means. Id. During additional meet and confers, Defendants further refused to provide

 any details as to what Defendants would consider “sufficient context” and what would be out-of-

 bounds. Defendants’ insistence on carve-outs and counter carve-outs only further demonstrates

 the need to bifurcate Defendants’ counterclaims. In the absence of bifurcation, any introduction

 of IPRs, by carve-out or otherwise, is prejudicial and irrelevant.

    14.      Defs.’ MIL #16: IV may impeach Defendants’ experts with other experts’
             opinions.

          Defendants’ motion focuses exclusively on impeaching one expert with the report of a non-

 testifying expert. Br. at 13. But the exclusion Defendants actually seek is far broader. Defendants

 request a blanket exclusion of all references, for any reason, to any expert who submitted a report

 but does not appear at trial. In this case, Defendants have retained duplicative and overlapping



                                                  11
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 15 of 23 PageID #:
                                  27762


 testifying experts on multiple issues. IV’s experts have written rebuttal reports, and IV has

 travelled significantly to take these experts’ depositions. Defendants now, on the eve of trial,

 intend to sift through their experts to see whose opinions fared the best and eliminate all traces of

 their other experts, including those with contradictory opinions.

          With respect to Defendants’ concerns regarding impeachment, Defendants’ reliance on

 Bryan and Polythane is misplaced. In both cases, the court found counsel to have impermissibly

 used another expert’s report to argue substantive evidence, not for impeachment. Bryan v. John

 Bean Div. of FMC Corp., 566 F.2d 541, 546 (5th Cir. 1978) (counsel impermissibly allowed “to

 argue substantively evidence that did not impeach the testifying expert”); Polythane Sys., Inc. v.

 Marina Ventures Int'l, Ltd., 993 F.2d 1201, 1208 (5th Cir. 1993) (counsel impermissibly “used

 [the expert’s] report in a substantive manner”). IV does not intend to submit substantive evidence

 from non-testifying experts’ reports, but IV should not be precluded from impeaching one expert

 by referencing another expert’s contradictory opinions or testimony.

    15.      Defs.’ MIL #17: Defendants’ authorities do not support exclusion of all evidence
             regarding retained experts.

          Defendants’ cases do not support their proposed per se rule, and have no bearing on this

 motion. In DataTreasury Corp. v. Wells Fargo & Co., the Court granted a motion in limine to

 exclude references to “the amount of legal fees and expenses that [Defendants] have incurred in

 defending this litigation.” No. 2:06-CV-72 DF, 2010 WL 11538713, at * 2 (E.D. Tex. Feb. 26,

 2010). That is not the motion before the Court. And the Court in In re Testosterone Replacement

 Therapy Prods. Liab. Litig. Coordinated Pretrial Proceedings did not prohibit such arguments;

 the parties in that case came to an agreement, mooting the motion in limine. No. 14 C 1748, 2018

 WL 2095701, at *6 (N.D. Ill. May 5, 2018). Neither case is relevant here.




                                                  12
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 16 of 23 PageID #:
                                  27763


    16.      Defs.’ MIL #18: IV may voir dire potential jurors regarding their views of the
             U.S. legal system.

          Defendants’ motion in limine would prevent IV from using the voir dire process it used

 without objection in the previous -577 trial. During voir dire, IV asked potential jurors about their

 opinions regarding frivolous lawsuits in the U.S. legal system. See Ex.17 (-577 Transcript 2-4-

 2019 AM) at 55:12-58:16. These questions were proper to evaluate any potential bias in the jury

 pool regarding the U.S. legal system, and Defendants did not object to those questions at the time.

 As the questions were posed in the -577 litigation during voir dire, there is no possible prejudice

 that could arise, and the questions have clear relevance for determining whether any jurors are

 biased in a particular manner regarding the U.S. legal system. Accordingly, IV objects to this

 motion, as it would prevent IV from asking proper, allowable questions during voir dire.

    17.      Defs. MIL #19: Indemnification is relevant to bias and motive.

          Defendants certainly did not think indemnity agreements between them were prejudicial

 when they hinged their trial strategy in the -577 case on Ericsson standing up for its customer

 T-Mobile. Having lost, the Defendants now about-face and claim indemnity agreements are so

 prejudicial as to warrant a limine. Agreements that imply or demonstrate the parties are working

 together—like indemnification agreements—are relevant to bias and motive. See Mattel, Inc. v.

 MGA Entm’t, No. CV 04-9049, 2011 U.S. Dist. LEXIS 161179, at *6-7, *22-23 (C.D. Cal. Jan.

 17, 2011). There is nothing unduly prejudicial about them. Contrary to Defendants’ argument,

 that T-Mobile and Ericsson chose not to object during the -577 trial shows it is not so unfairly

 prejudicial as for Defendants to make a complaint about it—whether in front of the jury, outside

 the jury’s presence, or in a post-trial motion.




                                                   13
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 17 of 23 PageID #:
                                  27764


    18.      Defs.’ MIL #20: Defendants seek to selectively bar presentation of evidence
             relating to costs and attorneys’ fees so as to prejudice IV.

          Defendants again fail to explain how their proposed carve-out regarding litigation costs

 and attorneys’ fees could be effectively implemented in a combined proceeding. In the absence of

 bifurcation, Defendants propose a “for me, but not for thee” rule with respect to this evidence. But

 a general exploration of litigation expenses by IV is relevant to contextualizing Defendants’

 overbroad counterclaim damages—e.g., Ericsson contends that it would not have incurred a single

 dollar of litigation expenses but for IV’s alleged breach of contractual obligations owed under the

 ETSI Policy, and Defendants seek to recover costs relating to IPRs, notwithstanding that IPRs are

 entirely separate proceedings from this litigation (which no infringement defendant is ever

 required to file). IV should be allowed to address these issues during trial.

          Defendants otherwise rely on inapposite authority. The Rembrandt case that Defendants

 cite stands for the proposition that evidence regarding counsel receiving a contingent fee (“fees

 obtained or potentially obtained by counsel as a result of this case”) should be not admitted. Br.

 at 15. IV is not aware that this situation applies to any of Defendants’ counsel, and does not

 intend to elicit such evidence, in any case. Otherwise, the prior Intellectual Ventures case that

 Defendants cite is distinguishable precisely because it lacked counterclaims such as Defendants

 assert here. See id. Furthermore, Defendants’ overbroad motion would serve to bar inquiry into

 the compensation of Defendants’ experts, contravening the “well-settled” rule “that examining

 an expert's compensation is relevant to bias and is permissible.” Kansas City S. Ry. Co. v.

 Nichols Construction Co., LLC, Nos. 05-1182 c/w et al., 2008 WL 11351313, at *3 (E.D. La.

 Oct. 1, 2008), citing Amster v. River Capital Int’l Group, LLC, No. 00 Civ. 9708 (DCDF), 2002

 WL 2031614, at *1 (S.D.N.Y. Sept. 4, 2002). Accordingly, based on the agreement of the

 parties (which is absent here), this Court could properly bar all evidence regarding costs and



                                                  14
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 18 of 23 PageID #:
                                  27765


 fees, rather than implementing the selective rule that Defendants now pursue. Accordingly,

 Defendants’ motion should be denied.




                                               15
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 19 of 23 PageID #:
                                  27766


  DATED: April 16, 2019              Respectfully submitted,


                                     /s/ Martin J. Black
                                     Martin J. Black
                                     LEAD ATTORNEY
                                     Pennsylvania Bar No. 54319
                                     Kevin M. Flannery
                                     Pennsylvania Bar No. 62593
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, PA 19104
                                     Tel: (215) 994-4000
                                     Fax: (215) 994-2222
                                     martin.black@dechert.com
                                     kevin.flannery@dechert.com

                                     Justin F. Boyce
                                     California Bar No. 181488
                                     DECHERT LLP
                                     2440 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4800
                                     Fax: (650) 813-4848
                                     justin.boyce@dechert.com

                                     T. John Ward Jr.
                                     Texas Bar No. 00794818
                                     Claire Abernathy Henry
                                     Texas Bar No. 24053063
                                     WARD, SMITH & HILL, PLLC
                                     1507 Bill Owens Pkwy.
                                     Longview, TX 75604
                                     Tel: (903) 757-6400
                                     Fax: (903) 757-2323
                                     Email: jw@wsfirm.com
                                     Email: claire@wsfirm.com

                                     Counsel for Plaintiff Intellectual Ventures II LLC


                          CERTIFICATE OF SERVICE




                                      16
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 20 of 23 PageID #:
                                  27767



           The undersigned hereby certifies that a copy of the foregoing document was served via e-

 mail, in accordance with Local Rule CV-5(d) on February 23, 2018 on the following counsel of

 record:

            David Finkelson                                 David A. Nelson
            Andriana S. Daly                                Stephen A. Swedlow
            George B. Davis                                 Brianne M. Straka
            Kristen M. Calleja                              John Poulos
            McGuireWoods LLP                                Athena Dalton
            800 East Canal Street                           QUINN EMANUEL URQUHART
            Richmond, VA 23219-3916                    &
            SprintIV4MW@mcguirewoods.com                    SULLIVAN, LLP
                                                            191 N. Wacker Dr., Suite 2700
            Jason W. Cook                                   Chicago, IL 60606
            Kuan-Chieh Tu                                   nokiaiv-qe@quinnemanuel.com
            MCGUIREWOODS LLP
            2000 McKinney Avenue                            John T. McKee
            Suite 1400                                      QUINN EMANUEL URQUHART
            Dallas, TX 75201                           &
            SprintIV4MW@mcguirewoods.com                    SULLIVAN, LLP
                                                            51 Madison Ave., 22nd Fl.
                                                            New York, NY 10010
                                                            nokiaiv-qe@quinnemanuel.com


            Robert W. Weber                                 Deron R. Dacus
            Smith Weber, LLP                                The Dacus Firm, PC
            5505 Plaza Drive                                821 ESE Loop 323, Suite 430
            Texarkana, TX 75503                             Tyler, TX 75701
            bweber@smithweber.com                           ddacus@dacusfirm.com


            Attorneys for Sprint Spectrum LP                 Attorneys for Alcatel-Lucent USA
            and Nextel Operations, Inc.                      Inc.




                                                  17
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 21 of 23 PageID #:
                                  27768




       Douglas M. Kubehl                           Asim M. Bhansali
       Jonathan B. Rubenstein                      Kate Lazarus
       Jeffery S. Becker                           Nicholas Sethi
       Harrison G. Rich                            Kwun Bhansali Lazarus LLP
       Johnson K. Kuncheria                        555 Montgomery Street,
       Steven T. Jugle                             Suite 750
       Megan V. LaDriere                           San Francisco, California
       Melissa L. Butler                           94111
       Bryan D. Parrish                            KBLTMUSIV@kblfirm.com
       BAKER BOTTS L.L.P.
       2001 Ross Avenue                            Josh A. Krevitt
       Dallas, Texas 75201                         New York State Bar No.
       BBEDTXIVEricsonInternal@BakerBotts.com      2568228
                                                   GIBSON, DUNN &
       Michael Hawes                               CRUTCHER LLP
       BAKER BOTTS L.L.P.                          200 Park Avenue, 47th Floor
       910 Louisiana Street                        New York, New York 10166
       Houston, Texas 77002                        Telephone: (212) 351-4000
       BBEDTXIVEricsonInternal@BakerBotts.com      Facsimile: (212) 351-4035
                                                   E-mail: GDC-T-Mobile-IV4-
       Lauren J. Dreyer                            94@gibsondunn.com
       BAKER BOTTS L.L.P.
       1299 Pennsylvania Avenue NW                 Stuart M. Rosenberg
       Washington, DC 20004                        Andrew Robb
       BBEDTXIVEricsonInternal@BakerBotts.com      GIBSON, DUNN &
                                                   CRUTCHER LLP
       Melissa R. Smith                            1881 Page Mill Road
       GILLAM & SMITH, LLP                         Palo Alto, CA 94304-1211
       303 South Washington Avenue                 Email: GDC-T-Mobile-IV4-
       Marshall, TX 75670                          94@gibsondunn.com
       melissa@gillamsmithlaw.com
                                                   Attorneys for T-Mobile USA
       Brian P. Wikner                             Inc. and T-Mobile US Inc.
       Wikner PLLC
       5325 Ballard Ave. NW, Suite 216
       Seattle, Washington 98107
       Email: brian@wiknerpllc.com

       Attorneys for T-Mobile USA Inc., T-Mobile
       US Inc., Ericsson Inc. and
       Telefonaktiebolaget LM Ericsson




                                          18
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 22 of 23 PageID #:
                                  27769


                                           /s/ Laura E. Fleming
                                           Laura E. Fleming




                                      19
Case 2:17-cv-00662-JRG-RSP Document 459 Filed 04/18/19 Page 23 of 23 PageID #:
                                  27770


              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I certify that the foregoing document and attachments thereto are authorized to be filed

 under seal pursuant to the Protective Order entered in this case.




                                                      /s/ Martin J. Black
                                                      Martin J. Black




                                                 20
